Name: Council Decision setting up a Technical Assistance Group
 Type: Decision
 Subject Matter: cooperation policy;  economic conditions
 Date Published: 1960-11-19

 Avis juridique important|31960D1119(01)Council Decision setting up a Technical Assistance Group /* Unofficial translation */ Official Journal 073 , 19/11/1960 P. 1429 - 1430 Danish special edition: Series II Volume VII P. 0008 English special edition: Series II Volume VII P. 0008 Finnish special edition: Chapter 11 Volume 1 P. 0009 Swedish special edition: Chapter 11 Volume 1 P. 0009 COUNCIL DECISION setting up a Technical Assistance Group THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Whereas in certain sectors available resources do not correspond to the need for technical assistance, and whereas it is therefore necessary to avoid duplication in the provision of technical assistance and to use available financial and human resources efficiently; Whereas it is necessary to make more technical assistance available to developing countries and to seek the best means of achieving this; Whereas it is useful to compare relevant experience, the various methods used, and the organizational problems which arise, with due regard for the activities of other regional or international organizations with responsibilities for technical assistance; Whereas efforts in the field of technical assistance, both at international and at national level, should be made more productive without, however, substituting such efforts for the activities of the national agencies of the Member States; Whereas it would therefore be very useful to coordinate the activities of Member States in the field of technical assistance, thus making it possible to obtain the maximum return from material and human resources devoted to technical assistance. HAS DECIDED AS FOLLOWS: 1. A Technical Assistance Group is hereby set up to encourage active cooperation between the Member States and the Commission and to seek joint solutions to the particular problems of technical assistance to developing countries. 2. The principal functions of the Group shall be: (a) to exchange information on the activities of the Member States and of the Commission in the field of technical assistance; (b) to compare the resources available in the donor countries and the needs of developing countries; (c) to study requests for technical assistance made by developing countries with a view, in particular, to seeking the best means of satisfying them; (d) to compare and, where appropriate, to make suggestions for the harmonization of methods and techniques used by national agencies in the field of technical assistance; (e) to consider, at a later date, initiating joint action in the field of technical assistance and to make suggestions relating thereto; (f) in general, to study any problems, within the terms of reference of the Group, raised by any member and in particular to promote cooperation between Member States in international organizations and to make any useful proposals in this connection. 3. The Group shall consist of delegates from each Member State and from the Commission who have specific responsibilities in the field of technical assistance. Each delegate may arrange to be replaced by an alternate, who shall be appointed on the same basis. Delegates may be assisted by experts in discussions on special problems. Secretarial services shall be provided for the Group by the Secretariat of the Councils. 4. The High Authority of the ECSC and the Commission of Euratom may be represented at meetings of the Group. 5. The Group may invite and hear the views of any expert whom it considers it useful to consult during its work. 6. The Group shall, at regular intervals, report to the competent authorities. Done at Brussels, 19 October 1960. For the Council The President J.M.A.H. LUNS